IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DAVID W. CLENDENNING and
CYNTHIA CLENDENNING,

Plaintiffs,

)
)
)
)
)
v. C.A. No. N19C-04-123 CLS
TOAN NGOC TRAN, TOM W. )
TRAN, and MARLIN D. )
JOHNSON, )
)
Defendants. )

Date Submitted: May 22, 2020
Date Decided: June 5, 2020

Upon Defendants Toan Ngoc Tran and Tom W. Tran’s
Motion for Summary Judgment
Granted.
ORDER

Jonathan B. O’Neill, Esquire, Kimmel, Carter, Roman, Peltz & O’Neill, P.A.,
Newark, Delaware, Attorney for Plaintiffs.

David C. Malatesta, Jr., Esquire, Kent & McBride, P.C, Wilmington, Delaware,
Attorneys for Defendants Toan Ngoc Tran and Tom W. Tran.

SCOTT, J.
Before the Court is Defendants Toan Ngoc Tran and Tom Tran’s Motion for

Summary Judgment. For the following reasons, the Tran’s motion is GRANTED.

Background

Toan Tran, David and Cynthia Clendenning, and Marlin Johnson were all
traveling westbound in the same lane on Pulaski Highway. Toan Tran drove the first
vehicle, owned by his father Tom Tran. The Clendennings were in the second
vehicle, which followed directly behind Tran’s vehicle. Marlin Johnson drove the
third vehicle, which was directly behind the Clendennings’ vehicle. Toan Tran
stopped his vehicle in the road. The Clendennings also stopped their vehicle. Marlin
Johnson rear-ended the Clendennings.

David and Cynthia Clendenning (‘Plaintiffs’) filed the instant action on April
11, 2019. Plaintiffs alleged Toan Tran and Marlin Johnson operated their vehicles
negligently in violation of several provisions of Delaware’s Motor Vehicle Code.
Plaintiffs alleged Tom Tran was vicariously liable for Toan’s negligence under an
agency theory of liability.

Parties’ Assertions

Toan Tran and Tom Tran (“The Trans”) moved for summary judgment
arguing that there are no genuine issues of material fact and that they are entitled to
judgment as a matter of law. The Trans contend that there is no evidence showing

that Toan Tran was negligent or that Toan Tran was Tom Tran’s agent. Also, the

Z
Trans state that Plaintiffs have settled their claims with Defendant Johnson, which,
the Trans argue, makes Plaintiffs’ claims against the Trans needless. Finally, the
Trans ask this Court to award them fees and costs for having to file a summary
judgment motion to be dismissed from the instant action. In response, Plaintiffs filed

a letter taking no position on the Trans’ motion for summary judgment.

Standard of Review
Under Superior Court Rule of Civil Procedure 56, summary judgment is
proper when there is no genuine issue of material fact and the moving party is

! Summary judgment will not be granted if

entitled to judgment as a matter of law.
material facts are in dispute or if “it seems desirable to inquire more thoroughly into

the facts to clarify the application of the law to the circumstances.”? This Court

considers all of the facts in a light most favorable to the non-moving party.?

Discussion
Plaintiffs’ complaint alleges Toan Tran was negligent for: i) failing to keep a
proper lookout in violation of 21 Del. C. § 4176(b); ii) failing to maintain proper
control over his vehicle; iii) operating his vehicle in a careless or inattentive manner

in violation of 21 De/. C. § 4176(a); iv) operating his vehicle at an unsafe speed in

 

' Super. Ct. Civ. R. 56(c).

2 Infante v. Horizon Servs., Inc., 2019 WL 3992101, at *1 (Del. Super. Aug. 23,
2019).

5 Id.
violation of 21 Del. C. § 4168; and v) making movements which could not be made
safely in violation of 21 Del. C. §§ 4133, 4184. Plaintiffs have not presented specific
facts supporting these legal allegations; Plaintiffs merely allege that Toan came to
an abrupt stop and conclude that this action was negligent because it violates the
aforementioned provisions of Delaware law. The Trans, on the other hand,
submitted affidavits and transcripts of recorded interviews to support their motion
for summary judgment. In a sworn statement, Toan Tran states that he stopped his
vehicle because he was approaching a school bus that had its stop signal and stop
sign activated.* Similarly, in a recorded interview, David Clendenning states that he
also saw the school bus’s stop sign.’ Plaintiffs’ response to the Trans’ summary
judgment motion does not dispute that the school bus had its stop sign out and that
Toan stopped his vehicle in response to the school bus’s signal. Thus, the Court
finds that there are no genuine issues of material fact regarding Plaintiffs’ claims
against Toan.

Both parties agree that Toan stopped his vehicle in response to a school bus’s
stop sign. Stopping a vehicle in response to a school bus’s stop sign is required
under Delaware law.® Plaintiffs have not shown how Toan acted negligently when

he stopped for the school bus. Plaintiffs’ complaint stated that Toan acted

 

4 Defs.’? Mot. Summ. J. Ex. 1.
5 Defs.’ Mot. Summ. J. Ex. 2.
621 Del. C. § 4166(d)(1).
negligently by abruptly stopping his vehicle. But Toan has provided this Court with
a reason for his “abrupt” stop: a school bus. Because Plaintiffs have not alleged
another way in which Toan was negligent, the Court finds that Toan is entitled to
judgment as a matter of law.

Additionally, Plaintiffs have not demonstrated an agency relationship between
Toan and Tom Tran. Although Tom owned the vehicle Toan was driving at the time
of the accident, Tom submitted an affidavit stating Toan was not acting as his agent.’
In contrast, Plaintiffs have not shown this Court how or why it should find that Toan
was Tom’s agent. If the owner of a vehicle is not present, there is no presumption
of agency merely because a person owns a vehicle that is being driven by another.®
Because Plaintiffs failed to offer any legal theory demonstrating an agency

relationship between Toan and Tom, summary judgment in Tom’s favor is proper.

 

7 Tom submitted this affidavit pursuant to Plaintiffs’ valid request under 10 Del. C.
§ 3916 for such an affidavit. Am. Compl. 3.

8 Roach v. Parker, 107 A.2d 798, 799 (Del. Super. 1954); see also Scott v. Bey,
1986 WL 5865, at *2 (Del. Super. Apr. 28, 1986) (“Generally, the owner of a car is
not liable for the negligent acts of another using it with his permission, if the owner
has reason to believe the user is competent and fit to drive and if there is no agency
relationship.”).

5
Conclusion
For the forgoing reasons, the Trans’ Motion for Summary Judgment is
GRANTED. Plaintiffs’ claims against Defendants Toan Tran and Tom Tran are
DISMISSED.

IT IS SO ORDERED.

LLIN

The Honorable C4lvin L. Scott, Jr.